Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12,27 and 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 12,27 and 40 state that the tapes are “torsionally attached”. It is unclear what it means to be “torsionally attached” as this is not described or defined in the specification. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a first elongate tape”, “a second elongate tape”, “a third elongate tape” and “each elongate tape”. Examiner presumes that “each elongate tape” encompasses “a first elongate tape”, “a second elongate tape” and “a third elongate tape”. 
Claim 1 recites “the first tape” in line 14. Examiner presumes this should be – the first elongate tape – for consistency. 
Claim 1 recites “the second tape” in line 15. Examiner presumes this should be – the second elongate tape – for consistency. 
Claim 1 recites “the third tape” in line 16. Examiner presumes this should be – the third elongate tape – for consistency. 
Claim 10 recites “substantially less”. It is unclear what is required to be “substantially less” as this is a relative term. 
Claim 12 states that the tapes are “torsionally attached”. It is unclear what it means to be “torsionally attached” as this is not described or defined in the specification. 
Claim 12 states that in the closed position the “slat width of each of the flexible slats is substantially planar” with the tapes. It is unclear what exactly is required to be “substantially planar”. 
Claim 17 stats “one of the upper or lower faces of the at least one of the plurality of elongate stiffeners”, while claim 16 states that the upper and lower faces are defined on the slats. Examiner presumes this should read – one of the inward or outer faces of the at least one of the plurality of elongate stiffeners --. 
Claim 18 recites “a first pair of elongate tapes”, “a second pair of elongate tapes” and “a third pair of elongate tapes”. It is unclear if these are in addition to the first, second and third elongate tapes set forth in claim 1. Based on the specification and drawings, examiner presumes these pairs include the previously claimed first, second and third elongate tapes. 
Claim 19 recites “a first inner elongate tape”, “a second inner elongate tape”, “a first outer elongate tape”, “a second outer elongate tape” and “each inner elongate tape” and “each outer elongate tape”. Examiner presumes that “each inner elongate tape” encompasses “a first inner elongate tape”and “a second inner elongate tape” and “each outer elongate tape” encompasses “a first outer elongate tape” and “a second outer elongate tape”. 
Claim 19, line 30 recites “the third tape”. Examiner presumes this should read – the third elongate tape --. 
Claim 24 recites “the first elongate tape” in line 1. There is insufficient antecedent basis for “the first elongate tape”. Should this be –the first inner elongate tape – or –the first outer elongate tape --? 
Claim 24 recites “the second elongate tape” in line 1. There is insufficient antecedent basis for “the second elongate tape”. Should this be –the second inner elongate tape – or –the second outer elongate tape --? 
Claim 27 states that the tapes are “torsionally attached”. It is unclear what it means to be “torsionally attached” as this is not described or defined in the specification. 
Claim 32 recites “a first elongate tape”, “a second elongate tape”, “a third elongate tape” and “the plurality of elongate tapes”. The is no antecedent basis for “the plurality of elongate tapes”. Examiner presumes “the plurality of elongate tapes” refers to the first, second and third elongate tapes. 
Claim 36 states “each flexible slat takes on a curved shape”. It is unclear what “takes on a curved shape means” as it appears the slats always have a curved shape to them. 
Claim 40 states that the tapes are “torsionally attached”. It is unclear what it means to be “torsionally attached” as this is not described or defined in the specification. 
Claim 45 recites “a first pair of elongate tapes”, “a second pair of elongate tapes” and “a third pair of elongate tapes”. It is unclear if these are in addition to the first, second and third elongate tapes set forth in claim 1. Based on the specification and drawings, examiner presumes these pairs include the previously claimed first, second and third elongate tapes. 
Dependent claims are rejected as depending from a rejected claim. 
Claims are being examined as best understood. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claim(s) 1-7,10-12,18-21,23,24,27 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Iwata 1,789,655.
In regard to claim 1, Iwata ‘655 discloses a roll-up covering for an architectural structure, said roll-up covering comprising: 
A first elongate tape (4, left), a second elongate tape (4, right), and a third elongate tape (4, middle on opposite side of slat 1), each elongate tape (4) having a first end (top), a second end (bottom), a tape length that extends from the first end to the second end, a tape width that extends perpendicular to the elongate tape length, and a tape thickness perpendicular to and less than the tape width.
A plurality of flexible slats (1), each of the flexible slats having a first end (left) and a second end (right), an inner longitudinal edge (left edge of 1 in Figure 2) and an outer longitudinal edge (right edge of 1 in Figure 2), a slat length extending from the first end to the second end, and a slat width that extends from the inner longitudinal edge to the outer longitudinal edge.
Wherein:  the plurality of flexible slats (1) are each spaced apart along the tape length of each of the elongate tapes (4), and each of the plurality of flexible slats (1) are supported by the elongate tapes (4) with the slat length extending in the same direction as the tape width (left to right).
The first tape (4, left) is positioned at or proximate to each respective slat's (1) first end (left), the second tape (4, right) is positioned at or proximate to each respective slat's (1) second end (right), and the third tape (4, middle) is positioned between the first and second elongate tapes.  
In regard to claim 2, Iwata ‘655 discloses:
Each flexible slat (1) has a central region along its slat length located in between the first (left) and second (right) end of each flexible slat (1); and the third elongate tape (4, middle) is positioned in the central region.  
In regard to claim 3, Iwata ‘655 discloses:
Wherein the third elongate tape (4, middle) is positioned and spaced along the slat length of each flexible slat (1) so the distance between the first elongate tape (4, left) and the third elongate tape (4, middle) is the same as the distance between the second elongate tape (4, right) and the third elongate tape (4, middle). (As shown in Figure 1)
In regard to claim 4, Iwata ‘655 discloses:  
Wherein the first end (left) of each slat (1) does not extend past the first elongate tape (4, left), and the second end (right) of each slat (1) does not extend past the second elongate tape (4, right). (As shown in Figure 1)
In regard to claim 5, Iwata ’655 discloses: 
Each flexible slat (1) has an inner longitudinal region comprising the inner longitudinal edge (left edge, Figure 2) and an outer longitudinal region comprising the outer longitudinal edge (right edge, Figure 2).
The first (4, left) and second (4, right) elongate tapes support at least one of the inner or outer longitudinal regions of each of the plurality of flexible slats; and the third elongate tape (4, middle) supports at least the other one of the inner longitudinal or outer longitudinal regions.  
In regard to claim 6, Iwata ‘655 discloses: 
Wherein the first, second, and third elongate tapes (4) are attached to each respective flexible slat (1). 
In regard to claim 7, Iwata ‘655 discloses: 
Wherein the first elongate tape (4, left) is attached at the first end of each flexible slat (1), the second elongate tape (4, right) is attached at the second end of each flexible slat (1), and the third elongate tape (4, middle) is attached to each flexible slat in a location between the first and second elongate tapes. 
In regard to claim 10, Iwata ‘655 discloses: 
Wherein the sum total of the tape width of each of the first, second, and third elongate tapes (4) is substantially less than the slat length of any one of the plurality of flexible slats (1).  
In regard to claim 11, Iwata ‘655 discloses: 
Each flexible slat (1) has an inner longitudinal region comprising the inner longitudinal edge and an outer longitudinal region comprising the outer longitudinal edge; one or more of the first, second, and third elongate tapes (4) are inner tapes attached to the inner longitudinal region of at least one flexible slat; and one or more of the first, second, and third elongate tapes are outer tapes attached to the outer longitudinal region of the at least one flexible slat.
As best understood, in regard to claim 12, Iwata ‘655 discloses: 
Wherein:  the first, second, and third elongate tapes (4) are torsionally attached (at 3,5) to each of the flexible slats (1) to bias the flexible slats into a closed position; and in the closed position, the slat width of each of the flexible slats is substantially planar with each of the first, second, and third elongate tapes (4).  
In regard to claim 18, Iwata ‘655 discloses: 
A first pair of elongate tapes (4, left, front and back), wherein the first pair of elongate tapes is attached to each of the plurality of flexible slats (1) at or proximate to the first end of each of the plurality of flexible slats.
A second pair of elongate tapes (4, right, front and back), wherein the second pair of elongate tapes is attached to each of the plurality of flexible slats (1) at or proximate to the second end of each of the plurality of flexible slats.
A third pair of elongate tapes (4, middle, front and back), wherein the third pair of elongate tapes is attached to each of the plurality of flexible slats (1) in a location between each of the first and second ends of the plurality of flexible slats.  
	In regard to claim 19, Iwata ‘655 discloses a roll-up covering for an architectural structure, said roll-up covering comprising:  
A first inner elongate tape (4, left, front side) and a second inner elongate tape (4, right, front side), each inner elongate tape having a first end (top), a second end (bottom), an inner tape length that extends from the first end to the second end, an inner tape width that extends perpendicular to the inner tape length, and an inner tape thickness perpendicular to and less than the inner tape width.
A first outer elongate tape (4, left, back side) and a second outer elongate tape (4, right, back side), each outer elongate tape having a first end, a second end, an outer tape length that extends from the first end to the second end, an outer tape width that extends perpendicular to the outer tape length, and an outer tape thickness perpendicular to and less than the outer tape width.
A third elongate tape (4, middle, front side), the third elongate tape having a first end, a second end, a third tape length that extends from the first end to the second end of the third elongate tape, a third tape width that extends perpendicular to the third tape length of the third elongate tape, and a third tape thickness perpendicular to and less than the third tape width of the third elongate tape.
A plurality of flexible slats (1), each of the flexible slats having a first end and a second end, an inner longitudinal edge and an outer longitudinal edge, a slat length extending from the first end to the second end, and a slat width that extends from the inner longitudinal edge to the outer longitudinal edge.
Wherein:  the plurality of flexible slats (1) and the elongate tapes form an expandable panel where each of the plurality of flexible slats are spaced apart along the tape length of each of the inner and outer elongate tapes (4) and extend from the inner elongate tapes to the outer elongate tapes, and each of the flexible slats extend with its slat length extending in the same direction as the tape width of each of the inner and outer elongate tapes, the expandable panel moveable from a closed configuration, with the flexible slats (1) substantially planar to the inner and outer elongate tapes (4), to an open configuration.
The first inner elongate tape (4, left, front) and the first outer elongate (4, left, back) tapes are both positioned at or proximate to each respective slat's first end, the second inner elongate tape (4, left, front) and the  second outer elongate tape (4, right, back) are both positioned at or proximate to each respective slat's  second end, and the third tape (4, middle, front) is positioned between at least one of the first and second  inner elongate tapes or the first and second outer elongate tapes.  
In regard to claim 20, Iwata ‘655 discloses: 
Wherein each flexible slat (1) has a central region along its slat length located in between the first and second end of each flexible slat (1), and the third elongate tape (4, middle) is located in the central region.  
In regard to claim 21, Iwata ‘655 discloses: 
Wherein the first end of each slat (1) does not extend past the first inner (4, left, front) or first outer elongate tape (4, left, back), and the second end of each slat (1) does not extend past the second inner (4, right, front) or second outer (4, right back) elongate tape.  
In regard to claim 23, Iwata ‘655 discloses: 
Each flexible slat (1) has an inner longitudinal region comprising the inner longitudinal edge (discussed above), and an outer longitudinal region comprising the outer longitudinal edge (discussed above).
The first and second inner elongate tapes (4, left and right, front) support the inner longitudinal regions of each of the plurality of flexible slats.
The first and second outer elongate tapes (4, left and right, back) support the outer longitudinal regions of each of the plurality of flexible slats.
The third elongate tape (4, middle, front) support the inner longitudinal regions of each of the plurality of flexible slats (1).  
In regard to claim 24, Iwata ‘655 discloses: 
Wherein the first elongate tape (4, left) is attached at the first end of each flexible slat, the second elongate tape (4, right) is attached at the second end of each flexible slat (1), and the third elongate tape (4, middle) is attached to each flexible slat in a location between the first and second elongate tapes.  
In regard to claim 27, Iwata ‘655 disclose: 
Wherein the first inner elongate tape (4, left, front), the second inner elongate tape (4, right front), the first outer elongate tape (4, left, back), the second outer elongate tape (4, right, back), and the third elongate tape (4, middle, front) are torsionally attached to each of the flexible slats (1) to bias the flexible slats into the closed position.   
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 8,9,14-17,25,26, 28-35,37-45 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Iwata 1,789,655.
In regard to claim 32, Iwata ‘655 discloses a roll-up covering for an architectural structure, said roll-up covering comprising:  
A first elongate tape (4, left, front), a second elongate tape (4, right, front), and a third elongate tape (4, middle, back), each elongate tape having a first end (top), a second end (bottom), a tape length that extends from the first end to the second end, a tape width that extends perpendicular (left to right) to the tape length, and a tape thickness perpendicular (front to back) to and less than the tape width.
A plurality of flexible slats (1), each of the flexible slats (1) having a first end and a second end, an inner longitudinal edge (left edge of 1 in Figure 2) and an outer longitudinal edge (right edge of 1 in Figure 2), a slat length extending from the first end to the second end, and a slat width that extends from the inner longitudinal edge to the outer longitudinal edge.
Wherein:  the plurality of flexible slats (1) are operably connected to each of the plurality of elongate tapes (4).
Each of the plurality of flexible slats (1) is spaced apart along the tape lengths of each of the first (4, left, front), second (4, right, front) , and third (4, middle, back) elongate tapes.
Each of the flexible slats (1) are supported by and extend in the same direction as the tape widths of each of the plurality of elongate tapes, the plurality of flexible slats (1) and plurality of elongate tapes (4) form an expandable panel moveable between an open configuration and a closed configuration in which the plurality of flexible slats are substantially planar to the plurality of elongate tapes.
The first elongate tape (4, left, front) is positioned at or proximate to each respective slat's (1) first end, the second elongate tape (4, right, front) is positioned at or proximate to each respective slat's second end, and the third elongate tape (4, middle, back) is positioned between the first and second elongate tapes.  
Iwata ‘655 fails to disclose: 
The tape width is as little as about 5 mm to as large as about 100 mm.
The third elongate tape has a different width than either of the first or second elongate tapes.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to make the tape with of the elongate tapes be between 5mm to 100 mm with the third tape having a different width than the first and second tapes since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).   Further, changes in size or shape without special functional significance are not patentable.   Research Corp.v. Nasco Industries, Inc., 501 F2d 358; 182 USPQ 449 (CA 7) cert. Denied 184 USPQ 193; 43 USLW 3359 (1974). Differing sizes would allow for different weights of slats to be used base on the amount of support needed. 
In regard to claim 33, Iwata ‘655 discloses: 
Wherein each flexible slat (1) has a central region along its slat length located in between the first and second end of each flexible slat, and the third elongate tape (4, middle) is positioned in the central region.  
In regard to claim 34, Iwata ‘655 discloses:
Wherein the third elongate tape (4, middle, back) is positioned and spaced along the slat length of each flexible slat (1) so the distance between the first elongate tape (4, left, front) and the third elongate tape (4, middle, back) is the same as the distance between the second elongate tape (4, right, front) and the third elongate tape (4, middle, back).  (Figure 1)
In regard to claim 35, Iwata ‘655 discloses: 
Wherein the first end of each slat (1) does not extend past the first elongate tape (4, left, front), and the second end of each slat (1) does not extend past the second elongate tape (4, right, back).  
In regard to claim 37, Iwata ‘655 discloses:
Each flexible slat (1) has an inner longitudinal region comprising the inner longitudinal edge (left side of 1, Figure 2) and an outer longitudinal region comprising the outer longitudinal edge (right side of 1, Figure 2)
The first (4, left, front) and second (4, right, front) elongate tapes support the inner longitudinal region of each of the plurality of flexible slats (1) and the third elongate tape (4, middle, back) supports the outer longitudinal regions.
In regard to claim 38, Iwata ‘655 discloses: 
Wherein:  the first elongate tape (4, left, front) is attached at the first end of each flexible slat (1); the second elongate tape (4, right, front) is attached at the second end of each flexible slat; and the third elongate tape (4, middle, back) is attached to each flexible slat in between the first and second tapes. 
In regard to claim 39, Iwata ‘655 discloses: 
Wherein one or more of the first (4, left, front) and second (4, right front) are inner tapes attached to the inner longitudinal region of at least one flexible slat (1), the third elongate tape (4, middle back) is an outer tape attached to the outer longitudinal region of the at least one flexible slat.  
In regard to claim 40, Iwata ‘655 discloses:
Wherein the first (4, left, front) , second (4, right, front), and third (4, middle, back) elongate tapes are torsionally attached to each of the flexible slats to bias the flexible slats into the closed position
In regard to claim 45, Iwata ‘655 discloses: 
A first pair of elongate tapes (4, left, front and back), wherein the first pair of elongate tapes is attached to each of the plurality of flexible slats (1) at or proximate to the first end of each of the plurality of flexible slats.
A second pair of elongate tapes (4, right, front and back), wherein the second pair of elongate tapes is attached to each of the plurality of flexible slats (1) at or proximate to the second end of each of the plurality of flexible slats.
A third pair of elongate tapes (4, middle, front and back), wherein the third pair of elongate tapes is attached to each of the plurality of flexible slats (1) in a location between each of the first and second ends of the plurality of flexible slats.
In regard to claims 8-9 and 25-26, Iwata ‘655 fails to disclose: 
The tape width is as little as about 5 mm to as large as about 100 mm.
The third elongate tape has a different width than either of the first or second elongate tapes.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to make the tape with of the elongate tapes be between 5mm to 100 mm with the third tape having a different width than the first and second tapes since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).   Further, changes in size or shape without special functional significance are not patentable.   Research Corp.v. Nasco Industries, Inc., 501 F2d 358; 182 USPQ 449 (CA 7) cert. Denied 184 USPQ 193; 43 USLW 3359 (1974). Differing sizes would allow for different weights of slats to be used base on the amount of support needed. 

In regard to claims 14, 28 and 41, Iwata ‘655 disclose: 
A plurality of elongate stiffeners (3), each elongate stiffener having a stiffener length, a stiffener width perpendicular to the stiffener length, and a stiffener thickness perpendicular to the stiffener width, and  at least a respective one of the plurality of elongate stiffeners is attached to each of  the flexible slats at or proximate to that slat's inner or outer longitudinal edge, and is positioned with its length extending in the same direction as the inner or the outer  longitudinal edges of that slat.  
Iwata ‘655 fails to disclose:
Wherein the thickness of each elongate stiffener is less than its width.
However, it would have been obvious to one having ordinary skill in the art before the invention was filed to modify the device of Iwata ‘655 to include make the elongate stiffener have a thickness less than its width, in order to provide a lower profiled for the slat giving a clean appearance. Furthermore, such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).   Further, changes in size or shape without special functional significance are not patentable.   Research Corp.v. Nasco Industries, Inc., 501 F2d 358; 182 USPQ 449 (CA 7) cert. Denied 184 USPQ 193; 43 USLW 3359 (1974).
In regard to claims 15,29 and 42 Iwata ‘655 discloses: 
Wherein each of the elongate stiffeners (3) is separately formed from each of the slats (1) and fixedly and directly attached to a respective one of the slats (within 2).  
In regard to claims 16,30 and 43, Iwata ‘655 discloses: 
The at least one of the plurality of elongate stiffeners (3) has an inward face (bottom) and an outward face (top) that are defined by surfaces defined by the length and width of the at least one of the plurality elongate stiffeners.
Each flexible slat (1) has an upper face (underside of 2) and a lower face defined by the surface defined by the length and width of each respective flexible slat.
The outward face (top) of the at least one of the plurality of elongate stiffeners (3) is attached to one of the upper face (underside of 2) of at least one of the plurality of flexible slats (1).  
In regard to claims 17,31, and 44 Iwata ‘655 discloses: 
Wherein the outward face (top) of the at least one of the plurality of elongate stiffeners (3) is convexly curved, and the upper (underside of 2) faces of the at least one of the plurality of slats (1) is concavely curved.  
Claims 13,22 and 36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Iwata 1,789,655 in view of Colson et al D456196.
In regard to claims 13,22 and 36, Iwata ‘655 discloses:
Wherein the flexible slats (1) are configurable into an open position,
 Iwata ‘655 fails to disclose: 
Where in the open position, each flexible slat takes on a curved configuration with a middle portion of each flexible slat extending horizontal and transverse to the first, second, and third elongate tapes. 
Colson et al ‘196 disclose: 
Where in the open position, each flexible slat takes on a curved configuration with a middle portion of each flexible slat extending horizontal and transverse to the elongate supports. (Figure 2)
It would have bene obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Iwata ‘655 to make the slats have a curved configuration in the open position as taught by Colson et al ‘196 in order to provide a desired light blocking characteristic. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133. The examiner can normally be reached Mon-Wed 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEREMY C RAMSEY/Examiner, Art Unit 3634                                                                                                                                                                                                        

/Johnnie A. Shablack/Primary Examiner, Art Unit 3634